Citation Nr: 1135752	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for May 2011, but the veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran does not currently have right ear hearing loss for VA purposes. 

2.  A left ear hearing loss disability pre-existed the Veteran's entrance into service. 

3.  The Veteran's left ear hearing loss did not increase in severity during service and was not permanently aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304k, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
The record shows that through a VCAA letter dated November 2003 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in November 2003 prior to the initial unfavorable decision in March 2004.  In this case, the Veteran was not advised of the criteria for rating a hearing loss disability, or those governing effective dates of awards, prior to the most recent adjudication by the RO.  He received notice of the criteria in June 2011.  The Veteran however is not prejudiced by lack of such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and effective date criteria have no significance unless the claim is allowed, and the decision below does not do so. 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

In this decision, the Board has found as a fact that the Veteran's hearing loss pre-existed service and that there was no in-service increase in severity of the Veteran's hearing loss.  Because there is no in-service increase in severity, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, as the Veteran's disability pre-existed service and in the absence of evidence of an in-service increase in severity, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of an increase in severity of the Veteran's hearing loss, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The record is adequate to decide the appeal because the Veteran did have an audiogram examination in 2004 and there is enough information in the file to evaluate the claim.  See 38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has current bilateral hearing loss that is causally or etiologically related to service.  Post-service, the Veteran received a private audiogram in April 2004.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
35
LEFT
10
10
15
25
40
  
These findings show current left ear hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.  The audiogram does not show right ear hearing loss for VA purposes.  No other post-service audiogram shows right ear hearing loss.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Service connection can also be granted if there is a disability at any point during the claim or appeal period, even if it has resolved.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there is no indication of a right ear hearing loss disability for VA purposes at any point during the claim or appeal period.  Therefore, the Board will not consider service connection for right ear hearing loss, but rather will only address left ear hearing loss in the decision below.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002), 38 C.F.R. § 3.304(b) (2010).

Prior to entering active service, the Veteran was afforded a medical examination in February 1982.  On the report of medical history, the Veteran reported ear, nose, or throat trouble.  The examiner noted that this referred to high frequency hearing loss bilaterally, secondary to otitis media, in childhood, bilateral myringotomy, full recovery.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
30
LEFT
10
5
10
10
45
  
These findings show left ear hearing loss for VA purposes as defined in 38 C.F.R. § 3.385 prior to entrance into service.  The presumption of soundness does not apply because a left ear hearing loss disability was noted at service entrance.  38 U.S.C.A. § 1111 (West 2002), 38 C.F.R. § 3.304(b) (2010).

Service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On a January 1990 separation report of medical history, the Veteran marked no when asked have you ever had or have you now hearing loss.  He noted the same history as reported upon entry into service of high frequency hearing loss bilaterally, secondary to otitis media, in childhood, bilateral myringotomy, full recovery.  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
5
30

These findings show that the Veteran's left ear hearing loss actually improved during service.  He did not have hearing loss for VA purposes upon separation from service.  

The Veteran was afforded numerous audiological evaluations throughout service.  The Veteran's audiograms at no point showed pure tone thresholds above 45 decibels at 4000 Hertz which would represent worsening, nor did any of the audiological evaluations show pure tone thresholds meeting the threshold for a disability in any other frequency.

The Board also acknowledges that the Veteran's pure tone thresholds have increased by 5 to 15 decibels at 1000, 2000, and 3000 Hertz between entrance into service and his most recent audiogram.  The Board again notes that the January 1990 separation examination indicated normal hearing levels, indicating that the slight increase in thresholds occurred after separation from service.  Additionally, the Board notes that, when considered without the reading at 4000 Hertz, the thresholds have not increased to the level of hearing loss for VA purposes as each reading has remained under 26 decibels.  Therefore, the only hearing loss shown on entry and the only hearing loss shown currently have not indicated any permanent aggravation of a preexisting hearing loss disability.  

Based on the pre-existing left ear hearing loss at entrance into service and the lack of increase in hearing acuity from entry to separation from service, the Board finds that the pre-existing left hear hearing loss disability was not aggravated by service because it did not worsen during service.  Not only was it not aggravated by service but even in 2004 the only puretone threshold above 26 decibels is at the 4000 hertz frequency and the threshold of 40 decibels is less than the 45 that was shown on entrance to service in the 1982 examination.  Therefore, because there is no disability for VA purposes in the right ear, and no worsening of the pre-existing hearing loss in the left ear, the Board finds that the evidence is against the claim and service connection must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


